ATTACHMENT:

	The amendment dated 10/14/21 has not been entered as it raises a new limita-tion that has not previously been considered.  The Examiner acknowledges that the amendment overcomes the rejection over Feng et al.  Upon an updated review of the prior art, though, the Examiner discovered new references that require further consider-ation before the Examiner could make a determination of allowability.  
	Davies et al. teach a composition that contains an organosilicone polymer as found in claim 1.  See column 2, lines 15 and on.  Note that this can contain fillers (bottom of column 4) and solvent (column 5, lines 10 and on).  While this does not specifically teach that the fillers are nanoparticles please note that Aerosil is used in Example 6 and many aerosol fillers are nanoparticles (Aerosil 200 is 12 nm, aerosol 300 is 7 nm.  Thus a composition containing each of the claimed components is obvious over Davies, raising the question of a new grounds for rejection.
	Richards III et al. teach an organopolysiloxane composition that can contain a siloxane as found in claim 1.  See column 3, lines 6 and on, and column 4, line 55 and on, which teaches that succinic anhydride can be used as a reactant.  See also column 5, lines 31 and 32.  This teaches the presence of a filler (column 8, line 40) and while this does not specifically teach inorganic oxide nanoparticles, further consideration is required to determine if this would be an obvious modification of Richards III.

/MARGARET G MOORE/Primary Examiner, Art Unit 1765